--------------------------------------------------------------------------------

Exhibit 10.3


Financial Advisory Services Agreement

12 June, 2010


Mr. Yixiang Zhang
Chairman
Sichuan SHESAYS Cosmetology Hospital Co., Ltd.
No. 83 Xinnan Street
Chengdu, Sichuan
China 610041

Dear Mr. Yixiang Zhang:


Chief Capital Limited (“Chief”), a Hong Kong company, is pleased to act as the
exclusive Chinese Financing Advisor to Sichuan SHESAYS Cosmetology Hospital Co.,
Ltd. (“SHESAYS”) (together with its subsidiaries and affiliates, including, but
not limited to, any shell company acquired by SHESAYS, or an affiliate of
SHESAYS, collectively referred to herein as the “Company”) from the date of this
letter agreement through the end of the Engagement Period (as hereinafter
defined) with respect to any reverse merger, financing by the Company or through
a shell company (a “Shell”) which becomes a holding company for the Company’s
business or assets (a “Financing”), sale, merger, joint venture, consolidation
or any other business combination, in one or more transactions, involving all or
a substantial amount of the business, securities or assets of the Company (the
“Transaction”).

The “Engagement Period” shall mean that period commencing on the date hereof and
continuing through the two year anniversary, unless terminated at an earlier
date as provided below.

1.

The Transaction

In connection with our engagement, we propose to undertake certain services on
your behalf, including the following, to the extent you may request:

(i) Assisting and advising the Company with respect to the appropriate
corporate, management and capital structures to facilitate the Transaction.
Chief shall use reasonable efforts to accomplish the Transaction contemplated
under this Engagement;

(ii) Advising the Company with respect to suitable pricing, timing and deal size
for the Financing; and

(iii) Assisting the Company in conducting financing activities in China.

2.

Fees and Expenses

 As compensation for the services to be provided by Chief hereunder, the Company
agrees to pay to Chief:

(i) Service Fee


The Company shall pay 75,000 RMB to Chief as a service fee within the first five
days of each quarter through the Engagement Period.

--------------------------------------------------------------------------------

(ii) Success Fee


(a) A cash payment in USD of 8% of all proceeds received by the Company with
respect to sales of the common stock and warrants (the “Equity Financing”), and
senior secured high-yield notes (“HY Note Financing”), if any (collectively, the
“Financing”), which amount shall be payable upon each closing;

(b) Warrants to purchase such number of shares of securities equal to 8% of the
aggregate number of securities and notes sold by the Company to investors in the
Financing. The securities into which such warrants are exercisable shall have
all terms, rights and preferences applicable to the warrants sold in the
Financing. The exercise price of the Warrants shall be equal to the purchase
price of the warrants issued to the investors in the Equity Financing. The
exercise period shall commence from the closing of the Transaction and through
the subsequent two years.

The Company may not pay a commission or fee to anyone other than Chief in
connection with the Transaction, without Chief’s prior written consent, and any
such commission will not reduce any of the compensation payable to Chief
hereunder.

If more than one Transaction is consummated, a Success Fee with respect to each
such Transaction shall be payable upon consummation of each such Transaction.

The Company agrees to reimburse Chief promptly upon request from time to time
for all out-of-pocket expenses (including, without limitation, travel,
communication and document production expenses, and the fees and expenses of
counsel) incurred by Chief pursuant to its engagement hereunder, whether or not
a Transaction is consummated. In addition to out-of-pocket expenses, the Company
agrees to reimburse Chief for certain additional administrative expenses (e.g.,
facsimile, telephone usage, photo copying, computer and database usage,
secretarial support, etc.). The Company is responsible for payment of costs
incurred on its behalf and invoiced to Chief by the third parties. The Company
shall reimburse Chief for out-of-pocket expenses up to fifty thousand US dollars
(US Road show fee is not included); Chief shall be responsible for any remaining
out-of-pocket expenses incurred.

3.

Termination

This Agreement may not be terminated by the Company or Chief prior to the end of
the Engagement Period, but may be terminated by Chief by giving written notice
to the effect to the Company under following situation:

(i) The Company fails to make available to Chief necessary information,
documents or other materials reasonably requested by Chief for the purpose of
effectuating the Transaction contemplated by this Agreement;

(ii) The Company deliberately provides false information, documents,
certification and other materials, cheats or misleads Chief;

(iii) The Company refuses to follow Chief’s reasonable suggestion or take action
on time as advised by Chief, or delays feedback deliberately.

4.

Confidentiality

Both parties shall keep this Agreement confidential. In addition, information
provided by the parties to each other pursuant to this Agreement or otherwise
shall be kept in strict confidence provided such information is not the public
domain or made available to the receiving party independent of the disclosing
party.
 

--------------------------------------------------------------------------------

 

5.

Priority in Future Cooperation

Chief shall be entitled priority of being engaged as financial advisor by the
Company to assist the Company in future financing and Merger & Acquisition
activities.

6.

Breach of Agreement and Indemnity

Each party should fulfill its responsibilities set forth in this agreement. In
the event that any party breaks the agreement before the Company receiving
approval to list on Nasdaq, it should indemnify the other party when claimed. In
the event the Company breaks the agreement, it should pay damages to Chief in an
amount equal to Chief’s loss incurred by the Company’s breach of the agreement.
In the event Chief breaks the agreement, it should pay the Company at most all
Service Fee or Success Fee paid by the Company pursuant to the section 2 of this
agreement.

7.

Applicable Law and Dispute Resolution

Applicable Law. The execution, validity, construing and performance of this
Agreement, and resolution of the disputes under this Agreement, shall be in
accordance with the laws of Hong Kong.

Dispute Resolution. The Parties shall make good faith effort to settle any
dispute arising from the interpretation or performance of this Agreement through
friendly negotiation. In case no settlement can be reached, the Hong Kong courts
shall have exclusive jurisdiction in respect of any dispute arising in
connection with this agreement.

Please confirm that the foregoing is in accordance with your understandings and
agreements with Chief by signing and returning to us the duplicate of this
Agreement enclosed herewith.

Very truly yours,

Chief Capital Limited


By:_/s/ Cheng Hu________________________
Cheng Hu, Chief Managing Director


AGREED TO AND ACCEPTED:
Sichuan SHESAYS Cosmetology Hospital Co., Ltd.

By:_/s/ Yixiang Zhang__________________
Mr. Yixiang Zhang, CEO


--------------------------------------------------------------------------------